Citation Nr: 0628300	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for Meniere's 
syndrome, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran submitted his current claim in November 2001 and 
is seeking to establish entitlement to service connection for 
PTSD and an increased rating for Meniere's syndrome.  The 
veteran contends he experienced several stressful events that 
occurred during his period of service while serving as a ward 
clerk in an intensive care medical unit.  The RO has 
indicated in a June 2005 statement of the case that the 
veteran has indeed had stressful experiences related to his 
service in the intensive care unit.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

Associated with the claims file are three private 
psychological evaluations and two VA examinations.  All of 
the private examiners have concluded that the veteran has 
PTSD.  In a May 2002 psychological examination Q. Khan, 
Ph.D., diagnosed the veteran with PTSD among other things but 
he failed to provide a basis for his opinion.  In a November 
2002 psychological evaluation W. Abel, M.D., concluded that 
the veteran experienced and witnessed several events that 
involved actual or threatened death or serious injury or 
threat to the physical integrity of others while serving in 
the military.  He opined that the veteran met all criteria 
necessary for a diagnosis of PTSD.  In a September 2003 
psychological examination by A. Barrow, Ph.D., the veteran 
again reported that he experienced traumatic events while 
working in a military hospital.  The veteran was administered 
the Minnesota Multiphasic Personality Inventory-2 (MMPI-2).  
Dr. Barrow opined that the veteran presented with PTSD, both 
from his history and in his clinical presentation, and based 
on the MMPI-2 profile.  

Both VA examiners concluded that the veteran did not fully 
meet the criteria for PTSD.  Nevertheless, the September 2004 
examiner noted that the veteran had been diagnosed with PTSD 
in the past, and this examiner included PTSD as an Axis I 
diagnosis.  He said that the PTSD had significant 
psychosocial effect on the veteran's life, including 
employment.  He opined that the veteran's PTSD symptoms were 
most likely caused by or as a result of the duties the 
veteran performed while in the military.  The May 2005 VA 
examiner also concluded that the veteran did not meet the 
full criteria for PTSD.  He noted that the veteran's distress 
over military service was one of several stressors.  He 
concluded that the veteran's symptoms were more related to a 
change in his personality secondary to his general medical 
condition, which seemed to be associated with a history of 
alcohol abuse, head trauma, and transient ischemic attack.  
He opined that the veteran's current symptoms were less than 
likely a residual of his service-related emotional trauma.  
PTSD was not diagnosed.  Instead, an adjustment disorder and 
personality change were diagnosed.  It does not appear that 
either examiner performed any psychological testing.  In 
order to resolve the differences in diagnostic assessments, 
the Board will seek further evidentiary development.

Additionally, a review of the claims file reveals that the 
veteran has not been sent Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) notice that relates 
directly to his claim for service connection for PTSD.  The 
Board notes that the RO sent the veteran a letter in October 
2004 and advised him of the evidence/information required to 
substantiate his claim for entitlement to service connection.  
However, the veteran has not been specifically informed of 
the type of information or evidence necessary to substantiate 
a claim for PTSD, which differs from the usual service 
connection claim, as well as which evidence VA would seek to 
provide and which information or evidence the appellant was 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Thus, the Board will remand the veteran's claims 
to ensure compliance with the enhanced duty-to-notify and 
duty-to-assist provisions of the VCAA.

The veteran reported that he sought treatment for substance 
abuse at the Koala Center in 1991.  These records have not 
been requested nor are they associated with the claims file.  
They should be sought on remand.

In regard to the claim for an increased rating, the veteran 
has not been informed of the evidence necessary to establish 
an increased rating for Meniere's syndrome.  Furthermore, the 
veteran was last afforded a VA examination for this 
disability in February 2002.  At the time, the examiner 
concluded that the veteran had a normal examination with the 
exception of some gait instability.  He said the veteran had 
a normal audiogram and a negative maneuver.  The examiner 
noted that it is difficult to diagnose Meniere's disease 
based on objective measures, but the examiner recommended 
that the veteran undergo further testing to help prove the 
extent of his symptoms and disease.  It does not appear that 
any further testing has been accomplished.  The veteran 
should again be examined for his Meniere's syndrome and any 
necessary testing should be accomplished.  

(The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2005).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
Specifically, the veteran should be 
told to submit detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressors, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession.  The veteran should also 
be told of the information necessary 
to substantiate a claim for an 
increased rating for his Meniere's 
syndrome.  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
PTSD or Meniere's syndrome.  After 
securing the necessary releases, the 
RO should obtain those records that 
have not previously been secured.  
The RO should specifically request 
treatment records from Koala Center.

3.  After completing all the 
development actions requested above, 
the veteran should be afforded a VA 
examination by a psychiatrist.  The 
claims file should be reviewed by 
the examiner as part of the overall 
examination.  Prior to examination, 
all indicated studies, tests and 
evaluations deemed necessary should 
be performed, but should 
specifically include psychological 
testing, including tests to 
determine whether the veteran in 
fact has PTSD.  The psychiatrist 
should review the test results and 
should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one 
or more of the in-service stressors 
reported by the veteran.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  The examiner should 
address the discrepancies between 
any opinion given and the opinions 
already of record, including those 
of private examiners who have found 
that the veteran has PTSD due to 
military experiences.  

4.  The veteran should be also 
afforded a VA examination to assess 
the severity of his Meniere's 
syndrome.  The claims file and a 
copy of this remand should be made 
available to the examiner for review 
as part of the examination process.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  

In particular, the examiner is 
requested to identify all symptoms 
that are associated with the 
veteran's service-connected 
Meniere's syndrome.  Further, the 
examiner is requested to 
specifically address whether or not 
the veteran experiences vertigo and 
cerebellar gait and, if so, how 
often attacks of vertigo and 
cerebellar gait occur.  The final 
report should include a complete 
description of the veteran's 
symptoms of Meniere's syndrome and 
the frequency of those symptoms.  A 
complete rationale for all opinions 
expressed must be provided.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

